—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Lebowitz, J.), dated May 9, 2000, as granted that branch of the defendants’ motion which was for summary judgment dismissing the cause of action based on General Municipal Law § 205-a.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly dismissed the cause of action based on General Municipal Law § 205-a since there is no reasonable or practical connection between the violations alleged and the injuries sustained by the plaintiff firefighter (see, Kenavan v City of New York, 267 AD2d 353; Dillon v City of New York, 238 AD2d 302; Patsos v Suffolk Charles Assocs., 226 AD2d 608).
The Supreme Court properly considered the arguments raised in the defendants’ reply affirmation, since they were made in direct response to the plaintiffs’ opposition papers (cf., Held v Kaufman, 238 AD2d 546, affd 91 NY2d 425; Murphy v Hanover Ins. Co., 239 AD2d 323). Friedmann, J. P., Florio, Luciano and Feuerstein, JJ., concur.